Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on November 23, 2021. Claims 1-9 were pending in the Application. Claims 1-4, 6, and 8 are amended. Claims 10-20 remain withdrawn. New claim 21 has been added. Claim 7 has been canceled. Claim 1 is the independent claim, the remaining claims depend, directly or indirectly, on Claim 1. Thus Claims 1-6, 8-9, and 21 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive and/or moot. This action is made FINAL.

Response to Arguments


















In the context of the Drawings Objections, for paragraph 4.a. in the Non-Final Rejection Office Action dated July 23, 2021, Applicant has submitted replacement sheets for FIGURE 6A-6E with better clarity. Examiner hereby withdraws the Drawings Objections, paragraph 4.a. in the Non-Final Rejection Office Action dated July 23, 2021.
In the context of the Specification Objections, for paragraphs 6.a.- 6.w. in the Non-Final Rejection Office Action dated July 23, 2021, Applicant stated in the Applicant Remarks, dated November 23, 2021, that Applicant is submitting a Substitute Specification that corrects the non-sequential numbering and grammatical errors. Examiner is unable to find in the file wrapper for this application a Substitute Specification. Examiner hereby does not withdraw the Specification Objections, paragraphs 6.a.- 6.w. in the Non-Final Rejection Office Action dated July 23, 2021.
In the context of 35 U.S.C. § 101, the Office Action asserts that claim 1 is directed to "the abstract idea of 'integrating supplier information' which is grouped under 'Certain Methods of Organizing Human Activity of fundamental economic principles or practices"'. Applicant respectfully disagrees. Applicant submits that instead, the claims recite interactions between machines - for example, between a computer program, a supplier application executed by a supplier electronic device, an authentication layer, and a plurality of systems holding restricted supplier information. Applicant also submits that claim 1 as amended are not fundamental economic processes; the claims do not recite Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party guaranty (buySAFE), evaluating loan financing (Mortgage Grader), or mitigating settlement risk (Alice). And, because it is a computer-based solution, it is not a method of organizing human activity.
Applicant continues to submit under Step 2A, Prong Two, the claims integrate any alleged judicial exception into a practical application using the additional elements, such as "authenticating, by an authentication layer, …," "determining an entitlement level for the supplier representative," "filtering the aggregated restricted supplier information in accordance with the entitlement level," and "graphically presenting the filtered restricted supplier information on the supplier application." The alleged abstract idea does not contemplate these additional elements. These elements together recite a meaningful way of using the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant finally submits that under Step 2B, the claims recite "significantly more" than the alleged abstract idea. Indeed, considering the claims as a whole, the claim recites a process that is "far from routine and conventional" and is, therefore, subject matter eligible. Indeed, it is far 
Examiner has considered these arguments and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101 below.
In the context of 35 U.S.C. § 112(a), Lack of Support, which should have been labelled Lack of Algorithm, for paragraphs 15-19 of the Non-Final Rejection Office Action dated July 23, 2021, Applicant argument is not persuasive to overcome the rejections under 35 U.S.C. § 112(a), therefore, Examiner does not hereby withdraws the rejection under 35 U.S.C. § 112(a) for paragraphs 15-19 of the Non-Final Rejection Office Action dated July 23, 2021.
Examiner submits that “for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).” 
the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” Examiner finally submits that the instant claim 1 recites no computer and/or hardware that is performing the claim functionality. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
In the context of 35 U.S.C. § 112(b), Antecedent Basis, for paragraph 21 of the Non-Final Rejection Office Action dated July 23, 2021, Applicant argument is persuasive, therefore, Examiner hereby withdraws the rejection under 35 U.S.C. § 112(b), Antecedent Basis, for paragraph 21 of the Non-Final Rejection Office Action dated July 23, 2021.
In the context of 35 U.S.C. § 103, Applicant respectfully disagrees, as the Office Action has failed to establish a prima facie case of obviousness. Applicant respectfully submits that the proposed combination of Hoffman and Ballaro is proper, Applicant respectfully submits that the proposed combination fails to disclose all elements of amended claim 1. Applicant also submits that Hoffman fails to disclose "authenticating, by an authentication layer, the supplier application by verifying that the application is a registered application and/or that the request is from a registered IP address." And there is certainly no disclosure that an application is authenticated based on it being a registered application and/or that the request is from a registered IP address. Thus, Hoffman does not disclose this element. Applicant continues to submit Ballaro does not disclose filtering aggregated restricted supplier information in accordance with the privilege levels. Neither reference, alone or in combination, discloses "graphically presenting the filtered restricted supplier information on the supplier application." Therefore, because the proposed combination of Hoffman and Ballaro fails to disclose all elements of independent claim 1, Applicant respectfully requests that the rejection of independent claim 1, and of all claims dependent thereon, be withdrawn.
As US Patent Application Publication No. 20030055731 A1 to Fouraker is being applied to the newly amended subject matter (See 35 U.S.C. 103 Analysis below) for claim 1, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Fouraker, with FIG. 3, 22, 25, 28, 33, 42, 51, 82-83, 94, 133, 177, 182, and 188, and [1333], [0362], [0538]-[0539], [0561], [1754], [1871], [1891], and [1912], now applying to the applicable newly amended sections for claim 1.
As Claim 1 stands rejected under 35 U.S.C. §103; the Claims 2-6, 8-9, and 21, which depend from Claim 1, stand rejected under 35 U.S.C. §103.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.










Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to “providing supplier-requested information” 
Claim 1 is directed to the abstract idea of “aggregating filtered supplier information for graphical presentation,” which is a concept that could by “performed by humans without a computer,” and which is grouped under “Mental Processes” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, from a supplier representative …, a request for restricted supplier information; authenticating, …, the supplier application by verifying that the application is a registered application and/or that the request is from a registered IP address; identifying … the restricted supplier  information; retrieving the restricted supplier information …; aggregating the restricted supplier information; determining an entitlement level for the supplier representative; filtering the aggregated restricted supplier information in accordance with the entitlement level; and graphically presenting the filtered restricted supplier information on the supplier application.” These claims are directed to mental processes of receiving, aggregating, authenticating, filtering, and graphically presenting supplier information. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc.,
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “aggregating filtered supplier information for graphical presentation” using computer technology (e.g., “a supplier electronic device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
The dependent claims do not recite any additional elements which when analyzed individually and as an ordered combination amount to significantly more.  Claims 2-6, 8-9, and 21 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “aggregating filtered supplier information for graphical presentation.”
Hence, Claims 1-6, 8-9, and 21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “identifying a plurality of systems holding the restricted supplier information; …” The limitation “identifying a plurality of systems holding the restricted supplier information; …” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “identifying a plurality of systems holding the restricted supplier information; …” in the specification. (See MPEP 608.04).  
Claim 1 recites “receiving, …, a request for restricted supplier information; … identifying a plurality of systems holding the restricted supplier information; retrieving the restricted supplier information …; aggregating the restricted supplier information; … filtering the aggregated restricted supplier information …; and graphically presenting the filtered restricted supplier information
Claim 1 recites “filtering the aggregated restricted supplier information …; …” The limitation “filtering the aggregated restricted supplier information …;” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. As such, no support can be found in the specification for the claim limitations as Examiner is unable to find any recitation of “filtering the aggregated restricted supplier information …;” in the specification. (See MPEP 608.04).  

Lack of Algorithm
Claim 1, line 5, recites “receiving, …, a request for restricted supplier information;” line 11, recites “identifying a plurality of systems …; ” line 13, recites “retrieving the restricted supplier information …;” line 15, recites “aggregating the restricted …;” line 16, recites “determining an entitlement level …;” line 17, recites “filtering the aggregated restricted supplier …;” and line 19, recites “graphically presenting the filtered …;” However, the specification, dated 08/28/2020, [0003], [0007], [0011], [0015], and [0019],  does not provide details on what the limitation, “receiving, identifying, retrieving, aggregating, determining, filtering, and presenting”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “receiving, identifying, retrieving, aggregating, determining, filtering, and presenting” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 5, line 2, recites “…, further comprising: determining that the information …” However, the specification, dated 08/28/2020, [0004] page 2, [0006] page 2, [0012] page 3, does not provide details on what the limitation, “determining”, comprises.  The computer/hardware and 
Claim 6, line 2, recites “…, wherein the step of aggregating the restricted supplier information comprises merging the …” However, the specification, dated 08/28/2020, [0015] page 3, [0028], [0061], does not provide details on what the limitation, “aggregating and merging”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “aggregating and merging” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “authenticating, …, the supplier application by verifying that the application is a registered application and/or that the request is from a registered IP address; …” and that the request is from a registered IP address” is being claimed, or “… a registered application or that the request is from a registered IP address” is being claimed by the use of “and/or”. The scope of the claimed limitation defining the metes and bounds are completely different when “and” is being claimed to be inclusive of “a registered application” and “that the request is from a registered IP address,” then when “or” is being claimed to be either “a registered application” or “that the request is from a registered IP address.” Therefore, it is not clear to one of ordinary skill in the art the metes and bounds of the claim language. Examiner is construing the limitation as either “a registered application” or “that the request is from a registered IP address” to further prosecution and to assist in searching. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 1 recites “determining an entitlement level for the supplier representative; filtering the aggregated supplier information in accordance with the entitlement level; ...” The specification, dated 08/28/2020, [0003] page 2, [0011] page 3, and [0015] page 4, recites the claim language with no support for what “entitlement level” is actually being claimed. It is not clear how “entitlement level” is being defined. Examiner is defining “entitlement level” as the level of supplier information that the supplier representative is cleared to have access to. Therefore, it is not clear to one of ordinary skill in the art the metes and bounds of the claim language for “entitlement level.”  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 2 recites “… restricted supplier information comprises an invoice amount, payment information, an account number, a risk issue, performance data, and/or a supplier specific scorecard.” Even though and/or is commonly used in the written English language, it is not clear whether “…, performance data, and a supplier specific scorecard” is being claimed, or or a supplier specific scorecard” is being claimed by the use of “and/or”. The scope of the claimed limitation defining the metes and bounds are completely different when “and” is being claimed to be inclusive of “performance data” and “a supplier specific scorecard” then when “or” is being claimed to be either “performance data” or “a supplier specific scorecard.” Therefore, it is not clear to one of ordinary skill in the art the metes and bounds of the claim language. Examiner is construing the limitation as either “performance data” or “a supplier specific scorecard” to further prosecution and to assist in searching. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 4 recites “…, wherein the authentication of the supplier representative comprises light authentication.” The specification, dated 08/28/2020, [0005] page 2, [0013] page 3, [0006] page 6, and [0024] page 9, recites the claim language with no support for what “light authentication” is actually being claimed. It is not clear how “light authentication” is being defined. Examiner is defining “light authentication” as authentication with only a username and a password. Therefore, it is not clear to one of ordinary skill in the art the metes and bounds of the claim language for “light authentication.”  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103



























The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.






























Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fouraker et al (U. S. Patent Application Publication No. 20030055731 A1), herein referred to as Fouraker, and in view of Hoffman et al (U. S. Patent Application Publication No. 20030078860 A1), herein referred to as Hoffman.

Claim 1
Fouraker teaches a method for providing supplier-requested information, comprising: 
receiving from a supplier representative using a supplier application executed by a supplier electronic device, a request for restricted supplier information;
(FIG. 3, 22 and 94, and [0257]-[0258], [0261], and [0279])

authenticating, by an authentication layer, the supplier application by verifying that the application is a registered application and/or that the request is from a registered IP address; ([1333])
identifying a plurality of systems holding the restricted supplier information;
(FIG. 3, 28, 42, 48, and [0362] and [0538]-[0539])
[…]
determining an entitlement level for the supplier representative; 
(FIG. 82 and 83, and [0605], [0691], [1004], and [1010])
[…]
graphically presenting the filtered restricted supplier information on the supplier application. (FIG. 133, 177, 182, and 188, and [1754], [1871], [1891], and [1912])

Fouraker does not teach, however, Hoffman teaches retrieving the restricted supplier information from the plurality of systems; (FIG. 51 and [0561])

aggregating the restricted supplier information; (FIG. 51 and [0561])

filtering the aggregated retrieved restricted suppler information in accordance with the entitlement level; and (FIG. 51 and [0561], [1010], [1229], and [1234])

Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing Hoffman, to improve and/or enhance the technology of tracking performance of suppliers in a supply chain management framework, as in Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface, interact, and implement and execute transactions, in accordance with existing or newly defined relationships, using a custom and configurable methodology for realizing their requirements. By being customizable, the customizations do not have be hard coded into the application by the developers, thereby not incurring increases in costs, delay in implementation, and loss of productivity. In the field of procurement, for example, an organization in need of a product or service generally has contractual relationships with multiple vendors to provide the desired product or service. The contractual relationship may define such terms as price, lot size, form of delivery, amount of discount, and other business rules. These rules may become complex as one term may influence other terms, such as different levels of discounts based on the number of items ordered.

Claim 2
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker further teaches the method of claim 1, wherein the restricted supplier information comprises an invoice amount, payment information, an account number, a risk issue, performance data, and/or a supplier specific scorecard.
(FIG. 25 and 33, and [0360] and [0372])

Claim 5
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker does not teach, however, Hoffman teaches the method of claim 1, further comprising: determining that the information in the request comprises non-restricted information comprising at least one of an invoice date, an invoice status, a notification, and an alert. ( [0382], [0720] and [1723])

Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of tracking performance of suppliers in a supply chain management framework, as in Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide flows of supply chain information that are not fragmented, limited, and, in some cases, non-existent. The lack of timely communication between the different participants in the supply chain has resulted in higher costs for the system, for example, by limiting its ability to 
Claim 6
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker does not teach, however, Hoffman teaches the method of claim 1, wherein the step of aggregating the restricted supplier information comprises merging the retrieved restricted supplier information from the plurality of systems into a single graphical representation. (FIG. 68 and [0666]-[0667])

Hoffman teaches automatic navigation utilizing a supply chain management interface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of tracking performance of suppliers in a supply chain management framework, as in Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the limited access to, and limited participation in, supply chain information systems by restaurants, franchisees, distributors, suppliers, etc. The infrastructure for supply 

Claim 21
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker further teaches the method of claim 1, further comprising: authenticating, by the authentication layer, the supplier representative. ([0484] and [0951])

Claim 3
Fouraker and Hoffman disclose the limitations of Claim 21. 
Fouraker further teaches the method of claim 21, wherein the authentication of the supplier representative comprises full authentication. ([0951] and [1381])

Claim 4
Fouraker and Hoffman disclose the limitations of Claim 21. 
Fouraker further teaches the method of claim 21, wherein the authentication of the supplier representative comprises light authentication. ([1046])

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Fouraker et al (U. S. Patent Application Publication No. 20030055731 A1), herein referred to as Fouraker, in Hoffman et al (U. S. Patent Application Publication No. 20030078860 A1), herein referred to as Hoffman, and in further view of Ballaro et al (U. S. Patent No. 8359245 B1), herein referred to as Ballaro.

Claim 8
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker and Hoffman do not teach, however, Ballaro teaches the method of claim 1, wherein the filtered restricted supplier information is graphically presented in a dashboard. (FIG. 14 and 53, and [Column 14, lines 25-41] and [Column 23, lines 66-67 and Column 24, lines 1-3])

Ballaro teaches taxonomy and data structure for an electronic procurement system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include taxonomy and data structure for an electronic procurement system, as in Ballaro; and to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of tracking performance of suppliers in a supply chain management framework, as in Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an efficient and simple procurement process that is easily customizable for multiple organizations and multiple vendors with simple and complex business terms, and can also provide a single point-of-access for both businesses and consumers to interface, interact, and implement and 

Claim 9
Fouraker and Hoffman disclose the limitations of Claim 1. 
Fouraker and Hoffman do not teach, however, Ballaro teaches the method of claim 1, wherein the requested information comprises a request for data aggregation, consolidation, or mapping. (FIG. 47 and FIG. 51, and [Column 57, lines 49-53] and [Column 59, lines 16-18])

Ballaro teaches taxonomy and data structure for an electronic procurement system. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include taxonomy and data structure for an electronic procurement system, as in Ballaro; and to include automatic navigation utilizing a supply chain management interface, as in Hoffman, to improve and/or enhance the technology of tracking performance of Fouraker, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the limited access to, and limited participation in, supply chain information systems by restaurants, franchisees, distributors, suppliers, etc. The infrastructure for supply chain information systems is inadequate. Restaurant point-of-sale (POS) systems are diverse and do not allow for data flows and the resulting analysis. At any point in time, it is not known how much product is selling, when it is selling or where it is selling. As long as this situation is allowed to continue, activities throughout the supply chain will continue to be reactive, error prone, time consuming and costly.

Conclusion











































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panus et al (U. S. Patent Application Publication No. 20190190907 A1) – System and Methods for Client Identification and Verification



Panus recites a system and computer-implemented method for client identification and verification that includes a memory device for storing data and a processor communicatively coupled to the memory device. The processor is programmed to receive merchant identification data corresponding to a merchant. The merchant identification data includes identification data relating to the identity of the merchant and a primary authorized user for the merchant. The processor is also programmed to generate a merchant profile from the mer-chant identification Panus not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692